09/16/2020


                                SYNOPSIS OF THE CASE
                                                                                            Case Number: DA 18-0268



2020 MT 237: DA-18-0268, STATE OF MONTANA, Plaintiff and Appellee, v. CHRIS
ARTHUR CHRISTENSEN, Defendant and Appellant.1

In November 2017 Chris Arthur Christensen, a licensed medical doctor, was convicted of
two counts of negligent homicide as well as several felony offenses including criminal
endangerment, and criminal distribution of dangerous drugs.

The Montana Supreme Court in a split decision has reversed the negligent homicide
convictions but upheld the convictions on nine counts of criminal endangerment and eleven
counts of criminal distribution of dangerous drugs.

Christensen was convicted following a weeks-long jury trial in Ravalli County. All the
crimes were related to the repeated prescribing of overwhelming amounts of opiates and
numerous other narcotics to eleven individuals between July 2011 and April 2014. Two
of his patients, Greg Griffin and Kara Philbrick, died from drug overdoses in 2012 and
2013.

In 2018 Christensen was sentenced to 20 years in prison with ten years suspended.

The majority of the Supreme Court (four members) determined that the State did not
present sufficient evidence to establish that Christensen’s actions in prescribing narcotics
was the cause in fact of the deaths of Mr. Griffin and Ms. Philbrick.

In a separate dissenting opinion, three of the Justices contend there was sufficient evidence
to allow the jury to determine that Christensen’s actions were the direct cause of the two
drug overdose deaths. They would have upheld the convictions on all counts.

The majority also determined that although Christensen was a licensed physician, his
prescribing of an obscene number of narcotics was more in line with that of a drug dealer
than a law-abiding physician. The majority ruled that the Montana law that provides an
exemption for medical practitioners acting within the course of a professional practice did
not apply to the facts of this case, holding that Christensen was operating outside the
bounds of a professional medical practice. Five of the seven Justices voted to affirm the
convictions of criminal distribution of dangerous drugs.

The Court also held that the high rate of Christensen’s prescriptions for opiates and
benzodiazepines, along with numerous other drugs, created a situation that a rational jury
could conclude that Christensen was aware of the high probability that he created a

   1
     The Court prepared this synopsis for the reader’s convenience. It constitutes no part of the
Opinion of the Court and may not be cited as precedent.
substantial risk of death or serious bodily injury to nine of his patients. As such, five
Justices voted to uphold the convictions of felony criminal endangerment.

In a separate dissenting opinion two of the Justices disagreed that Christensen’s drug
prescription practices could be used as a basis to file criminal charges; rather, they contend
Montana’s criminal laws were not designed nor intended to allow the prosecution of duly
licensed physicians writing ill-advised medical prescriptions to patients. They contend that
these proceedings should have been conducted in a civil action occasioned by the filing of
a medical malpractice case. They would have reversed the convictions on all counts.




                                              2